Citation Nr: 0518739	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether the appellant's claim of entitlement to an earlier 
effective date for the award of service connection for the 
cause of the veteran's death was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in July 1953, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Atlanta, 
Georgia that determined that the appellant had not filed a 
timely substantive appeal during her appeal for an earlier 
effective date for the award of service connection for the 
cause of the veteran's death (one basis for Dependency and 
Indemnity Compensation (DIC)).  The appellant appealed this 
determination.  In September 2003, the Board remanded the 
case to the RO for further procedural development.  The case 
was subsequently returned to the Board.  The appellant's 
appeal was advanced on the Board's docket pursuant to her 
motion.

The Board also notes that in its September 2003 decision, the 
appellant's claim, alleging clear and unmistakable error 
(CUE) in a May 1960 rating decision, was referred to the RO 
for appropriate action.  This issue was noted by the RO in a 
December 2004 deferred rating decision, but has not yet been 
adjudicated by the RO.  Hence, this claim is again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 1998, the RO granted service connection for the 
cause of the veteran's death, and awarded DIC benefits on 
this basis, effective October 16, 1997.  (An earlier 
effective date of October 16, 1996 was subsequently granted.)

2.  The appellant filed a timely notice of disagreement with 
respect to the effective date assigned, but after a statement 
of the case was issued, she did not perfect an appeal of this 
issue by filing a timely substantive appeal.

CONCLUSION OF LAW

The appellant did not timely perfect an appeal for an earlier 
effective date from the RO's decision that granted service 
connection for the cause of the veteran's death, and the 
Board has no jurisdiction to review the merits of this claim.  
38 U.S.C.A. § 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, and a January 2002 
statement of the case.  She was furnished with VCAA letters 
in December 2000, March 2003, and February 2004, as well as a 
September 2003 Board remand on the issue of timeliness.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claims.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  She was also 
informed of what evidence the VA would obtain.

The Board notes that the appellant was specifically informed 
to furnish copies of any pertinent evidence in her possession 
pertinent to her claim not previously submitted as required 
by 38 C.F.R. § 3.159.  The Board finds that the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

The file shows that the appellant and her representative have 
been informed of the issue of timeliness of appeal and have 
been given an opportunity to provide evidence and argument on 
the matter.  There has been compliance with due process on 
the timeliness question.  38 C.F.R. § 20.101(c), (d) (2004).

Although the December 2004 supplemental statement of the case 
incorrectly informed the appellant and her representative 
that her appeal for an earlier effective date had been 
granted in the statement of the case, the Board finds that 
its adjudication of this appeal is not prejudicial to the 
appellant as she and her representative have previously and 
repeatedly been advised of the reasons for the denial of her 
appeal, and have presented multiple written statements and 
evidence regarding the issue of timeliness of the appeal for 
an earlier effective date for the grant of service connection 
for the cause of the veteran's death.  See 38 C.F.R. 
§ 20.101(d) (2004).  Additionally, the law, not the evidence, 
is determinative in this case.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

On October 16, 1997, the RO received the appellant's 
application for Dependency and Indemnity Compensation (DIC).  
She contended that the cause of the veteran's death was due 
to service.

In a June 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death (one basis 
for DIC benefits), effective October 16, 1997.  The appellant 
was notified of this decision by a letter dated on June 4, 
1998.

On June 26, 1998, the RO received the appellant's notice of 
disagreement with respect to the effective date assigned for 
the grant of DIC benefits.  She contended that an earlier 
effective date should be assigned.

On November 23, 1998, the RO received a VA Form 9 
(substantive appeal) from the appellant regarding her appeal 
for an earlier effective date.

In May 1999, the RO notified the appellant that DIC benefits 
were being made retroactive one additional year, and that she 
was therefore entitled to payments beginning on November 1, 
1996.  (An earlier effective date of October 16, 1996 was 
granted.)

By a statement received in May 1999, the appellant stated 
that she was still awaiting an answer from the Board on her 
request for an earlier effective date.

On July 8, 1999, the RO received a letter from a Member of 
Congress, who stated, "Consider this letter a formal appeal 
of that decision back to 1953."  Enclosed with this letter 
was a duplicate copy of the appellant's November 1998 VA Form 
9.

A statement of the case was mailed to the appellant on August 
6, 1999.  In the cover letter of the statement of the case, 
the RO stated, "Please understand that even though you 
previously submitted a VA Form 9, this could not be accepted 
as a formal appeal to the Board of Veterans' Appeals because 
you had not been issued a statement of the case.  If you 
still wish to appeal the determination, you must submit the 
enclosed VA Form 9 within the time limits outlined in the 
instructions."

By a letter to the Member of Congress dated in August 1999, 
the RO noted that a statement of the case was mailed to the 
appellant in August 1999, and added, "We attached VA Form 9, 
which [the appellant] must complete and return to our office 
within 60 days if she wishes to perfect her appeal."

On April 6, 2000, the RO received a VA Form 9 from the 
appellant regarding her claim for an earlier effective date 
for the award of DIC benefits.

By a letter to the appellant dated in November 2000, the RO 
notified her that since her substantive appeal was not timely 
filed, the June 1998 decision was final.  The instant appeal 
then ensued.

By a statement dated in December 2000, the appellant's 
representative asserted that the VA Form 9 received in 
November 1998 constituted a timely substantive appeal, as it 
was received prior to June 4, 1999.

By a letter to the appellant dated in December 2000, the RO 
informed her that her November 1998 VA Form 9 and July 1999 
VA Form 9 were premature, as they were filed prior to the 
issuance of a statement of the case, and that the first VA 
Form 9 submitted after the statement of the case was received 
in April 2000, which was after the deadline for submission of 
this form.

By a statement received in April 2001, the appellant's 
representative contended that the November 1998 VA Form 9 was 
timely.

In a January 2002 statement of the case, the RO cited the law 
and regulations regarding time limits for filing a notice of 
disagreement and a substantive appeal.  In the section 
entitled "Reasons and Bases", the RO then stated that the 
appellant failed to file a VA Form 9 until more than one year 
(after the date of notification of the June 1998 decision).  
In the section entitled "Decision", the RO stated "Appeal 
of effective date of Dependency and Indemnity Compensation 
was timely filed."

By a statement received in March 2002, the appellant's 
representative contended that VA had not acknowledged the VA 
Form 9 which was date-stamped on August 20, 1999.  In a 
handwritten notation received in March 2002, the appellant's 
representative asked if the Decision section of the statement 
of the case was an error, and noted that the Reasons and 
Bases section did not match the Decision section.

In September 2003, the Board remanded the case, primarily for 
VCAA notice.

In a December 2004 supplemental statement of the case issued 
by the RO stated, "After a review of the claims folder and 
the evidence contained therein, it was determined, as so 
stated in the statement of the case, dated January 28, 2002, 
that your appeal had been timely filed.  There remains no 
contention with regard to the filing of your VA Form 9."  In 
the "Decision" section of the supplemental statement of the 
case, the RO stated that the appeal of the effective date of 
the award of DIC was timely filed.  The RO then proceeded to 
adjudicate the appellant's prior claim for an earlier 
effective date for the award of DIC benefits.

Analysis

Initially, the Board notes that the RO stated in its December 
2004 supplemental statement of the case, that the appellant 
had submitted a timely substantive appeal as indicated in the 
statement of the case and therefore perfected her appeal for 
an earlier effective date for the grant of service connection 
for the cause of the veteran's death.

Regardless of the RO incorrect staement, governing regulation 
provides that the Board may address questions pertaining to 
its jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
questions(s).  The Board may dismiss any case over which it 
determines it does not have jurisdiction.  38 C.F.R. 
§ 20.101(d) (2004).  

Governing law and regulation also provide that the Board only 
has jurisdiction to review RO decisions which are timely 
appealed.  For an appeal to be timely, a claimant must file a 
notice of disagreement within the year after the RO sends 
notice of the adverse action; and to timely perfect an appeal 
the claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
of the adverse decision, whichever period ends later.  A 
substantive appeal consists of a VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2004); Roy v. Brown, 5 Vet. App. 554 (1993).

In a June 1998 decision, the RO granted service connection 
for the cause of the veteran's death, and awarded DIC 
benefits on this basis, effective October 16, 1997. The 
appellant was notified of this decision by a letter dated on 
June 4, 1998.  (An earlier effective date of October 16, 1996 
was subsequently granted.)  A timely notice of disagreement, 
regarding the effective date assigned, was received in June 
1998.  Two VA Forms 9 were received from the appellant, in 
November 1998 and July 1999, respectively.  A statement of 
the case was mailed to the appellant on August 6, 1999.  The 
cover letter of the statement of the case advised the 
appellant and her representative that her earlier VA Forms 9 
were unacceptable, and that a timely VA Form 9 was still 
required.  Thereafter, a VA Form 9 (or its equivalent) was 
not received from the appellant until April 6, 2000.  
Although the veteran's representative has argued that VA has 
ignored a VA Form 9 received from the appellant on August 20, 
1999, such a VA Form 9 is not in the claims file.

The Board finds that the appellant did not perfect an appeal 
of this issue by filing a timely substantive appeal after the 
issuance of the August 1999 statement of the case, as 
required by governing law and regulation.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).

The Board notes that although the decision section of the 
January 2002 statement of the case (regarding the issue of 
timeliness of the appellant's appeal in her claim for an 
earlier effective date) had a typographical error, the 
reasons and bases section of the document made it clear that 
the appellant's appeal was determined to be untimely.)

Hence, as the appellant did not timely appeal the June 1998 
RO decision which granted service connection for the cause of 
the veteran's death, and DIC benefits, the Board has no 
jurisdiction to review the merits of the appeal for an 
earlier effective date for DIC benefits, and the appeal must 
be dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302 (2004); , the law, not the 
evidence, is determinative in this case.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal for an earlier effective date for the award of 
service connection for the cause of the veteran's death (and 
DIC benefits) is untimely, and thus such appeal is dismissed.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


